                        IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF DELAWARE




UNITED STATES OF AMERICA,                    )
                                             )
               Plaintiff,                    )
                                             )
               V.                            )               Crim. No. 16-93-LPS-l
                                             )
FUDAYL WAKIM                                 )
a/k/a Brian Wilson,                          )
                                             )
               Defendant.                    )

                                  MEMORANDUM ORDER


       Pending before the Court is Defendant's Motion to Exclude Alias (D.I. 334), which is

DENIED.


       By his motion. Defendant requests that the alias "Brian Wilson"(Defendant's given

name) be removed from the caption and that this Court and the Federal Bureau ofPrisons

("BOP")refer to Defendant as "Fudayl Abdul Wakim"(Defendant's legal name). The Court has

already granted Defendant's motion to amend the caption to refer to his legal name. (See D.I.

325)

       The Court agrees with the government that removing Defendant's given name "would

potentially create legal and logistical problems related to the proper identification ofthe

Defendant" for the reasons specified in the government's letter, including, but not limited to:

assessing Defendant's criminal history, tracking Defendant's property, and protecting Defendant

and other inmates while in BOP custody. (D.I. 341 at 2) Additionally, Defendant did not change

his legal name until after the investigation began, and witnesses at trial referred to Defendant as

"Brian Wilson," so retaining the "a/k/a Brian Wilson" in the caption is factually correct.
        With respect to Defendant's request that the BOP refer to Defendant as Fudayl Wakim,

 the Court hopes that the BOP will refer to Defendant by his legal name, but lacks authority to

 mandate such relief in the context of this action.




Dc+ed: August 7,301^
                                               HONORABLE LEONARD P. STARK
                                               UNITED STATES DISTRICT JUDGE
